Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 11,139,726. This is a statutory double patenting rejection.
The rejection is as follows:
Instant application
Conflicting Patent
1. An electromagnetic generator, comprising: a first row of flux assemblies, the flux assemblies in the first row having a first coil and a first magnetic field source separated by a first gap; a second row of flux assemblies, the flux assemblies in the second row having a second coil and a second magnetic field source separated by a second gap; a third row of flux assemblies, the flux assemblies in the third row having a third coil and a third magnetic field source separated by a third gap; the flux assemblies in the first row being magnetically and electrically isolated from each other, and offset angularly from the flux assemblies in the second row; the flux assemblies in the second row being magnetically and electrically isolated from each other, and offset angularly from the flux assemblies in the third row; the flux assemblies in the third row being magnetically and electrically isolated from each other, and offset angularly from the flux assemblies in the first row; a shaft; and a sidewall connected to the shaft and being at least partially positioned inside the first gap, the second gap, and the third gap, and comprising at least one magnetic field permeable zone and at least one magnetic field impermeable zone; and wherein the sidewall is movable in the first gap, the second gap, and the third gap, and relative to the flux assemblies in the first row of flux assemblies, the flux assemblies in the second row of flux assemblies, and the flux assemblies in the third row of flux assemblies to alternatively position the at least one magnetic field permeable zone and the at least one magnetic field impermeable zone inside the first gap, the second gap, and the third gap.
1. An electromagnetic generator, comprising: a first row of flux assemblies, the flux assemblies in the first row having a first coil and a first magnetic field source separated by a first gap; a second row of flux assemblies, the flux assemblies in the second row having a second coil and a second magnetic field source separated by a second gap; a third row of flux assemblies, the flux assemblies in the third row having a third coil and a third magnetic field source separated by a third gap; the flux assemblies in the first row being magnetically and electrically isolated from each other, and offset angularly from the flux assemblies in the second row; the flux assemblies in the second row being magnetically and electrically isolated from each other, and offset angularly from the flux assemblies in the third row; the flux assemblies in the third row being magnetically and electrically isolated from each other, and offset angularly from the flux assemblies in the first row; a shaft; and a sidewall connected to the shaft and being at least partially positioned inside the first gap, the second gap, and the third gap, and comprising at least one magnetic field permeable zone and at least one magnetic field impermeable zone; and wherein the sidewall is movable in the first gap, the second gap, and the third pap, and relative to the flux assemblies in the first row of flux assemblies, the flux assemblies in the second row of flux assemblies, and the flux assemblies in the third row of flux assemblies to alternatively position the at least one magnetic field permeable zone and the at least one magnetic field impermeable zone inside the first gap, the second gap, and the third gap.
2. The electromagnetic generator of claim 1, wherein the sidewall comprises two or more magnetic field impermeable zones separated by two or more magnetic field permeable zones and the sidewall is movable in the first gap, the second gap, and the third gap, and relative to the flux assemblies in the first row of flux assemblies, the flux assemblies in the second row of flux assemblies, and the flux assemblies in the third 38row of flux assemblies to alternatively position one of the two or more magnetic field permeable zones and one of the two or more magnetic field impermeable zone inside the first gap, the second gap, and the third gap.
2. The electromagnetic generator of claim 1, wherein the sidewall comprises two or more magnetic field impermeable zones separated by two or more magnetic field permeable zones and the sidewall is movable in the first gap, the second gap, and the third gap, and relative to the flux assemblies in the first row of flux assemblies, the flux assemblies in the second row of flux assemblies, and the flux assemblies in the third row of flux assemblies to alternatively position one of the two or more magnetic field permeable zones and one of the two or more magnetic field impermeable zone inside the first gap, the second gap, and the third gap.
3. The electromagnetic generator of claim 1, wherein the sidewall has a cylindrical configuration.
3. The electromagnetic generator of claim 1, wherein the sidewall has a cylindrical configuration.
4. An electromagnetic generator, comprising: a row of flux assemblies, the flux assemblies each having a coil and a magnetic field source separated by a gap, the flux assemblies being magnetically and electrically isolated from each other; a shaft; a sidewall connected to the shaft and being at least partially positioned inside the gaps, the sidewall comprising at least one magnetic field permeable zone and at least one magnetic field impermeable zone; and wherein the sidewall is movable in the gaps and relative to the coils and magnetic field sources of the flux assemblies to alternatively position the at least one magnetic field permeable zone and the at least one magnetic field impermeable zone inside the gap of only one of the flux assemblies at a particular instant in time.
4. An electromagnetic generator, comprising: a row of flux assemblies, the flux assemblies each having a coil and a magnetic field source separated by a gap, the flux assemblies being magnetically and electrically isolated from each other; a shaft; a sidewall connected to the shaft and being at least partially positioned inside the gaps, the sidewall comprising at least one magnetic field permeable zone and at least one magnetic field impermeable zone; and wherein the sidewall is movable in the gaps and relative to the coils and magnetic field sources of the flux assemblies to alternatively position the at least one magnetic field permeable zone and the at least one magnetic field impermeable zone inside the gap of only one of the flux assemblies at a particular instant in time.
5. The electromagnetic generator of claim 4, wherein the sidewall comprises two or more magnetic field impermeable zones separated by two or more magnetic field permeable zones and the sidewall is movable in the gaps and relative to the coils and magnetic field sources of the flux assemblies to alternatively position one of the two or more magnetic field permeable zones and one of the two or more magnetic field impermeable zones inside the gap of only one of the flux assemblies at a particular instant in time.

5. The electromagnetic generator of claim 4, wherein the sidewall comprises two or more magnetic field impermeable zones separated by two or more magnetic field permeable zones and the sidewall is movable in the gaps and relative to the coils and magnetic field sources of the flux assemblies to alternatively position one of the two or more magnetic field permeable zones and one of the two or more magnetic field impermeable zones inside the gap of only one of the flux assemblies at a particular instant in time.
6. The electromagnetic generator of claim 4, wherein the sidewall has a cylindrical configuration.
6. The electromagnetic generator of claim 4, wherein the sidewall has a cylindrical configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832